237 F.2d 756
99 U.S.App.D.C. 128
SIERRA PACIFIC POWER COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent, Pacific Gas andElectric, Company, Intervenor.
No. 12430.
United States Court of Appeals District of Columbia Circuit.
March 23, 1955.

Before PRETTYMAN, BAZELON and BASTIAN, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of petitioner's motion to amend the last paragraph of the opinion of this Court, entered herein February 24, 1955, of the answer thereto filed by intervenor, and of the objections to said motion filed by respondent, and of petitioner's reply to said answer and objections, it is


2
Ordered by the Court that the aforesaid motion be granted and that the last paragraph of the opinion, be, and it is hereby, amended to read as follows (223 F.2d 609):


3
'For the foregoing reasons, the order under review is set aside and the case remanded to the Commission with instructions to dismiss the proceeding, without prejudice to the initiation of a new proceeding under 206(a) (16 U.S.C.A. 824e(a)).'